United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 20-2466
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                               Deleon Gadison

                   lllllllllllllllllllllDefendant - Appellant
                                   ____________

                 Appeal from United States District Court
                 for the Southern District of Iowa - Central
                               ____________

                         Submitted: April 21, 2021
                          Filed: April 27, 2021
                              [Unpublished]
                              ____________

Before SHEPHERD, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.
      Deleon Gadison appeals after the district court1 denied his motion seeking a
sentence reduction under the First Step Act. His counsel has moved for leave to
withdraw, and has filed a brief challenging the denial.

       Upon careful review, we conclude that the district court did not abuse its
discretion in denying Gadison a sentence reduction. See United States v. McDonald,
944 F.3d 769, 771 (8th Cir. 2019) (defendant’s eligibility for reduced sentence under
First Step Act is reviewed de novo, and district court’s decision to grant or deny
authorized sentence reduction is reviewed for abuse of discretion); United States v.
Williams, 943 F.3d 841, 844 (8th Cir. 2019) (sentencing court must have considered
the parties’ arguments and have a reasoned basis for its decision); see also United
States v. Banks, 960 F.3d 982, 984 (8th Cir. 2020) (this court presumes that district
court has considered arguments raised by defendant).

      Accordingly, we affirm the judgment of the district court and grant counsel
permission to withdraw.
                     ______________________________




      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                         -2-